Name: Commission Regulation (EEC) No 1725/87 of 19 June 1987 fixing for the 1987/88 marketing year the components intended to ensure protection of the processing industry in the cereals and rice sector in trade between Spain and the Community of Ten
 Type: Regulation
 Subject Matter: industrial structures and policy;  trade policy;  plant product
 Date Published: nan

 No L 163/ 12 Official Journal of the European Communities 23 . 6 . 87 COMMISSION REGULATION (EEC) No 1725/87 of 19 June 1987 fixing for the 1987/88 marketing year the components intended to ensure protection of the processing industry in the cereals and rice sector in trade between Spain and the Community of Ten HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 478/86 of 25 February 1986 laying down general rules for the components intended to ensure protection of the proces ­ sing industry in the cereals and rice sector and fixing those relating to Spain ('), and in particular Article 1 (3) thereof, Whereas Article 78 (3) of the Act of Accession lays down that the protection components must be gradually elimi ­ nated by reducing the basic component by 12,5 % at the beginning of each of the eight marketing years following accession ; whereas each reduction must take effect from the beginning of the marketing year of the product in question ; Whereas the fixed opponents: applicable in trade between Spain and the Community of Ten must be fixed in the cereals and rice sector for the 1987/88 marketing year, Article 1 For the products covered by Council Regulations (EEC) No 2727/75 (2) and (EEC) No 1418/76 (3), the components intended to ensure protection of the processing industry as referred to in Article 78 of the Act of Accession and levied on imports into the Community of Ten from Spain and on imports into Spain from the Community of Ten are fixed in the Annex hereto for the 1987/88 marketing year. Article 2 This Regulation shall enter into force on the day . of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1987 as regards the products covered by Regulation (EEC) No 2727/75 and from 1 September 1987 as regards the products covered by Regu ­ lation (EEC) No 1418/76. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 1 . 3 . 1986, p. 14. 0 OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 166, 25 . 11 . 1976, p . 1 . 23 . 6 . 87 Official Journal of the European Communities No L 163/ 13 ANNEX CCT heading No Description Components fixed in ECU/tonne Community of Ten Spain 07.06 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced ; sago pith : ' A. Manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes I. Fresh or dried, whole or sliced, but not further processed II . Other, including pellets 2,27 2,27 10.06 Rice : B. Other : II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 2 . Long grain b) Wholly milled rice : 1 . Round grain 2 . Long grain 9,79 9,73 10,43 10,43 9,79 9,73 10,43 10,43 11.01 Cereal flours (') : A. Wheat or meslin flour B. Rye flour C. Barley flour D. Oat flour E. Maize flour : I. Of a fat content not exceeding 1,5 % by weight II . Other F. Rice flour G. Other 17,00 17,00 4,53 4,53 4,53 2,27 2,27 2,27 17,00 17,00 4,53 4,53 4,53 2,27 2,27 2,27 11.02 Cereal groats and cereal meal ; other worked cereal grains (for example, rolled, flaked, polished , pearled or kibbled but not further prepared), except rice falling within heading No 10.06 ; germ of cereals , whole , rolled, flaked or ground : A. Cereal groats and cereal meal : I. Wheat : a) Durum wheat b) Common wheat II . Rye III . Barley IV. Oats V. Maize : a) Of a fat content not exceeding 1,5 % by weight : 1 . For the brewing industry 2 . Other b) Other VI . Rice VII . Other 17,00 17,00 4,53 4,53 4,53 4,53 4,53 2,27 2,27 2,27 17,00 17,00 4,53 4,53 4,53 4,53 4,53 2,27 2,27 2,27 No L 163/ 14 Official Journal of the European Communities 23 . 6 . 87 CCT heading No t Components fixed in ECU/tonne Description Community of Ten Spain 11 .02 (cont'd) B. Hulled grains (shelled or husked), whether or not sliced or kibbled : I. Barley and oats : ' a) Hulled (shelled or husked) : 1 . Barley 2,27 IX? 2 . Oats : I aa) Clipped oats 2,27 2,27 bb) Other 2,27 2,27 b) Hulled and sliced or kibbled ('Griitze ' or 'grutten') : \ 1 . Barley 2,27 2,27 2. Oats 2,27 2,27 II . Other cereals : \ a) Wheat 2,27 2,27 b) Rye 2,27 2,27 c) Maize 2,27 2,27 d) Other 2,27 2,27 C. Pearled grains : || I. Wheat 2,27 2,27 II . Rye 2,27 2,27 III . Barley 4,53 4,53 IV. Oats 2,27 2,27 V. Maize 2,27 2,27 VI . Other 2,27 2,27 D. Grains not otherwise worked than kibbled : I. Wheat 2,27 2,27 II . Rye 2,27 2,27 III . Barley 2,27 2,27 IV. Oats 2,27 2,27 V. Maize 2,27 2,27 VI . Other 2,27 2,27 E. Rolled grains ; flaked grains : \ I. Barley and oats : a) Rolled : 1 . Barley 2,27 2,27 2 . Oats 2,27 2,27 b) Flaked : 1 . Barley 4,53 4,53 2 . Oats 4,53 4,53 II . Other cereals : a) Wheat 4,53 4,53 b) Rye 4,53 4,53 c) Maize 4,53 4,53 d) Other : 1 . Flaked rice 4,53 4,53 2. Other 4,53 4,53 23 . 6 . 87 Official Journal of the European Communities No L 163/15 Components fixed in ECU/tonne CCT heading No Description Community of Ten Spain 11.02 (cont'd) F. Pellets : I. Wheat II . Rye 4,53 4,53 4,53 4,53 III . Barley 4,53 ' 4,53 IV. Oats 4,53 4,53 V. Maize 4,53 4,53 VI . Rice 2,27 2,27 VII . Other 2,27 2,27 G. Germ of cereals , whole , rolled, flaked or ground : \ I. Wheat 4,53 4,53 II . Other 4,53 ' 4,53 11.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 : C. Flour and meal of sago and of roots and tubers falling within heading No 07.06 : I. Denatured (a) 2,27 2,27 II . Other : a) For the manufacture of starches (a) 15,41 15,41 b) Other 15,41 15,41 11.07 Malt, roasted or not : A. Unroasted : I. Obtained from wheat : \ a) In the form of flour 8,16 8,16 b) Other 8,16 8,16 II . Other : li a) In the form of flour 8,16 8,16 b) Other 8,16 8,16 B. Roasted 8,16 8,16 11.08 Starches ; inulin : A. Starches I. Maize starch 15,41 15,41 II . Rice starch 23,12 23,12 III . Wheat starch 15,41 15,41 IV. Potato starch 15,41 15,41 V. Other 15,41 15,41 11.09 Wheat gluten, whether or not dried 136,01 136,01 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : B. Glucose and glucose syrup ; maltodextrine and maltodextrine syrup II . Other : a) Glucose in the form of white crystalline powder, whether or not agglomerated 72,54 72,54 b) Other 49,87 49,87 F. Caramel : II . Other : a) In the form of powder, whether or not agglomerated 72,54 72,54 b) Other 49,87 49,87 No L 163/ 16 Official Journal of the European Communities 23 . 6 . 87 Components fixed in ECU/tonneCCT heading No Description Community of Ten Spain 21.07 Food preparations not elsewhere specified or included : F. Flavoured or coloured sugar syrups : II . Glucose syrup 49,87 49,87 23.02 4,50 4,50 4,50 4,50 Bran , sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : A. Of cereals : I. Of maize or rice : a) With a starch content not exceeding 35 % by weight b) Other II . Of other cereals : a) Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the propor ­ tion that passes through the sieve has an ash content calculated on the dry products, equal to or more than 1,5 % by weight b) Other 4,50 4,50 4,50 4,50 23.03 Beet-pulp, bagasse and other waste of sugar manufacture ; brewing and distilling dregs and waste ; residues of starch manufacture and similar residues : A. Residues from the manufacture of starch from maize (excluding concen ­ trated steeping liquors), of a protein content, calculated on the dry product : I. Exceeding 40 % by weight 136,01 136,01 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : B. Other, containing starch, glucose, glucose syrup, maltodextrine or maltodex ­ trine syrup falling within subheadings 17.02 B and 21.07 F II, or milk products : I. Containing starch , glucose, glucose syrup, maltodextrine or maltodextrine syrup : a) Containing no starch or containing 10 % or less by weight of starch : 1 . Containing no milk products or containing less than 10 % by weight of such products 2 . Containing not less than 10 % but less than 50 % by weight of milk products b) Containing more than 10 % but not more than 30 % by weight of starch : 1 . Containing no milk products or containing less than 10 % by weight of such products 2 . Containing not less than 10 % but less than 50 % by weight of milk products c) Containing more than 30% by weight of starch : 1 . Containing no milk products or containing less than 10 % by weight of such products 2 . Containing not less than 10 % but less than 50 % by weight of milk products 8,16 8,16 8,16 8,16 8,16 8,16 8,16 8,16 8,16 8,16 8,16 8,16 (') In order to distinguish between products falling within heading Nos 11.01 and 11.02, on the one hand, and within subheading 23.02 A, on the other, those products shall be considered as falling within heading Nos 11.01 and 11.02 which simultaneously have :  a starch content (determined by the modified Ewers polarimetric method) of more than 45 % (by weight) calculated on the dry product,  an ash content (by weight) calculated on the dry product (after deduction of any added minerals) of 1,6 % or less for rice, 2,5 % or less for wheat or rye, 3 % or less for barley, 4 % or less for buckwheat, 5 % or less for oats and 2 % or less for the other cereals . Germ of cereals, whole , rolled, flaked or ground , falls in all cases within heading No 11.02.